IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-55,827-03 AND WR-55,827-06


EX PARTE CHARLES LEE MARTIN, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 38715-C IN THE 89TH DISTRICT COURT

FROM WICHITA COUNTY



Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to three counts
of sexual assault of a child, and one count of aggravated sexual assault of a child.  He was sentenced
to twenty years' imprisonment for each of the sexual assault counts, and thirty years' imprisonment
for the aggravated sexual assault count, all running concurrently.  No appeal was taken.
	On June 25, 2003, this Court denied Applicant's first application for writ of habeas corpus
in this case.  In that application, Applicant complained only of denial of access to his trial records. 
Although Applicant's first application was not a challenge to the merits of the conviction which
would trigger a bar under Article 11.07, Section 4 of the Texas Code of Criminal Procedure, his
second application pertaining to this conviction was erroneously dismissed as a subsequent
application under Section 4.  When this Court received this application, WR-55,827-06, from the
trial court, that court's recommendation was to likewise dismiss it as a subsequent application.
	Having realized its error, this Court now reconsiders the dismissal of Applicant's application
number WR-55,827-03 on its own motion.  This court has undertaken an independent review of the
claims raised in both of Applicant's applications, WR-55,827-03 and WR-55,827-06.  Finding those
claims to be without merit, this Court denies both applications.

Filed: January 9, 2013
Do not publish